Citation Nr: 0030350	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition to 
include chloracne, including due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1970.

The appeal arises from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, denying service connection for 
skin lesions as a result of exposure to herbicides.  In a May 
2000 Supplemental Statement of the Case the issue was 
recharacterized as a claim for service connection for as skin 
condition claimed as chloracne.


REMAND

An employee of the administrative services at the Board had 
noted that boxes on the veteran's October 1997 VA Form 9 were 
checked indicating the veteran's request for a hearing before 
a Board member at the RO.  Apparently, those boxes were 
thereafter whited-out and the veteran requested a hearing 
before a hearing officer at the RO.  That hearing before an 
RO hearing officer was afforded him in September 1998, and a 
transcript of that hearing is included in the claims folder.  
Because of ambiguity determined to be present by the Board 
employee, the veteran was sent a letter dated October 9, 
2000, inquiring if he desired a hearing before a member of 
the Board either at the RO or in Washington, D.C.  In the 
body of that letter the veteran was informed that if no reply 
was received within 30 days, arrangements would be made to 
schedule a hearing before a member of the Board at the RO (a 
Travel Board hearing).  No reply has been received to this 
letter.  Accordingly, due process requires that the case be 
remanded to the RO for scheduling of a Travel Board hearing.  

The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


